COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  MICHAEL JAMES SPITZER,                         §             No. 08-22-00059-CR

                       Appellant,                §               Appeal from the

  v.                                             §             394th District Court

  THE STATE OF TEXAS,                            §          of Brewster County, Texas

                         State.                  §               (TC# CR04955)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 30, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James McDermott, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 30, 2022.

       IT IS SO ORDERED this 31st day of October, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.